DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 4-14 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US20050279216 herein after “Miller”) in view of Svensson (US20140352728 herein after “Svensson”).
Claim 1:  Miller teaches system for detecting lime scale buildup in an aircraft brewing apparatus (coffee maker assembly 5 suitable for aircraft [0030]), comprising: 
	at least one of a monitored subsystem (the subsystem being the coil 33, heating element 35, rail 25) or a monitored component (flow coil 33) of the aircraft brewing apparatus; 
	at least one sensor device (three temperature sensors in the vicinity of the flow coil 33 [0058]) configured to generate and transmit temperature data for an amount of limescale buildup in the at least one of the monitored subsystem or the monitored component ([0060] [A]n unusually high temperature difference between the mid-coil heater sheath temperature sensor (located on the exterior of the flow coil near the mid-point of the flow path) and the flow coil outlet water temperature sensor may indicate an accumulation of heat-insulating calcium scale or a similar problem in the flow coil. In this case, the controller might cause a service warning LED on the assembly's control panel to illuminate. In some circumstances the controller might also shut down the unit until it can be serviced.);
	the at least one sensor device (temperature sensors) configured to generate and transmit pressure differential data for an amount of limescale buildup in the at least one of the monitored subsystem or the monitored component (the temperature sensors are transmitting differential data which indicates an accumulation of calcium scale in the flow coil);
	Miller fails to teach at least one controller coupled to the at least one sensor device, the at least one controller configured to: 
	receive the pressure differential data for the at least one of the monitored subsystem or the monitored component; 
	generate a trend based on the received pressure differential data and at least one of pressure differential historical data of the at least one of the monitored subsystem or the monitored component or a baseline pressure differential of the at least one of the monitored subsystem or the monitored component; 
	compare the trend to at least one pressure differential threshold value; and 
	generate a timeline for limescale buildup maintenance of the at least one of the monitored subsystem or the monitored component based on the comparison of the trend to the at least one pressure differential threshold value, the at least one of the monitored subsystem or the monitored component being maintainable based on the generated timeline.
	However, Svensson teaches the detection of buildup or deposits in a section 110 of a liquid food processing system.  Svensson uses two pressure sensors 112, 114 to continuously monitor a pressure change across a section 110 where fluid flows [0011]. [0046] As will be further described below, a method for monitoring cleaning-in-place parameters of a food processing system is provided which method includes the step of measuring the pressure difference during the cleaning process. The measured pressure difference is correlated to the degree of fouling, as a reduction in pipe diameter caused by the fouling increases the pressure difference over the equipment. [0065]-[0067]. Svensson teaches the comparison of the measured pressure difference to a reference value for creating a ratio [0012], [0016], [0074].  This process is implemented via a controller 160 [0037], [0039], [0094]-[0095].  Svensson creates a trend by continuously monitoring the pressure difference ratio until it reaches a particular value.  The 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the method of Svensson with the coffee maker of Miller in order to monitor the coffee maker (food processing system) for build-up or deposits and implement necessary cleaning or maintenance to maintain safety and efficiency. 
	
Claim 4:  Miller in view of Svensson teaches the system of Claim 1.  Miller further teaches the timeline indicating a need for immediate maintenance of the at least one of the monitored subsystem or the monitored component ([0060] In this case, the controller might cause a service warning LED on the assembly's control panel to illuminate. In some circumstances, the controller might also shut down the unit until it can be serviced.)  

Claim 5: Miller in view of Svensson teaches the system of Claim 4.  Miller further teaches the at least one controller configured to: alert a user of the timeline indicating the need for immediate maintenance of the at least one of the monitored subsystem or the monitored component ([0060] In this case, the controller might cause a service warning LED on the assembly's control panel to illuminate. In some circumstances, the controller might also shut down the unit until it can be serviced.) 

Claim 6: Miller in view of Svensson teaches the system of Claim 1.  Miller further teaches the at least one controller configured to: disconnect the at least one of the monitored subsystem or the monitored component based on the comparison of the trend to the at least one pressure differential In this case, the controller might cause a service warning LED on the assembly's control panel to illuminate. In some circumstances, the controller might also shut down the unit until it can be serviced. Shutting down the unit would be disconnecting the system.)

Claim 7. Miller in view of Svensson teaches the system of Claim 1.  Miller teaches at least one sensor device being installed within the aircraft brewing apparatus external to the at least one of the monitored subsystem or the monitored component (the three temperature sensors in the vicinity of the flow coil 33 [0058]; [0060] a mid-coil heater sheath temperature sensor is external; the flow coil outlet water temperature sensor is measuring the water) and therefore external to the coil.  Svensson teaches a pressure sensor 112, 114 which are installed to measure the pressure along a section 110.  Whether the sensors are internal or external to the section is not taught.  However, it is understood that the sensors must be in communication with the interior of the section to detect the pressure therein.  Pressure can be directly measured or through a diaphragm or the like.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use any suitable pressure sensor, either external or internal, to a section of fluid flow, in order to most effectively measure the pressure difference through the section and detect a potential change due to build-up. 

Claim 8. Miller in view of Svensson teaches the device of claim 1, previous.  Miller teaches at least one sensor device being installed within the at least one of the monitored subsystem or the monitored component (the three temperature sensors in the vicinity of the flow coil 33 [0058]; [0060] a mid-coil heater sheath temperature sensor is internal to the subsystem including the coil 33, heating element 35, rail 25; the flow coil outlet water temperature sensor is measuring the water).  Svensson teaches a pressure sensor 112, 114 which are installed to measure the pressure along a section 110.  Whether the sensors are internal or external to the section is not taught.  However, it is understood that the sensors must be in communication with the interior of the section to detect the pressure therein.  Pressure can be directly measured or through a diaphragm or the like.  


Claim 9: Miller in view of Svensson teaches the device of claim 1.  Miller further teaches least one of the monitored subsystem or the monitored component leading to at least one aircraft brewing apparatus outlet (the flow coil 33 leads to the water outlet for the brewing apparatus).

Claim 10: Miller in view of Svensson teaches the system of Claim 1.  Miller further teaches wherein the at least one of the monitored subsystem or the monitored component configured to receive a fluid from a fluid supply (the on-board galley water supply 40 connects to the galley water supply connection 41, to the rail water supply connection 42 to a filter 43 and eventually to the flow-through heater 48 including flow coil 33 [0040]-[0043], Fig. 5).

Claim 11: Miller in view of Svensson teaches the system of Claim 10.  Miller in view of Svensson fails to teach the fluid supply installed within the aircraft brewing apparatus.  
	However, whether the source of water is within the brewing apparatus (a reservoir) or external to the apparatus appears to have no criticality.  As long as the aircraft brewing apparatus can be monitored for potential pressure or temperature differentials, then the source of the water does not affect the measurement. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the device of Miller in view of Svensson with an aircraft brewing apparatus with an external or internal water supply in order to detect build-up. 

Claim 12. Miller in view of Svensson teaches the system of Claim 10.  Miller teaches wherein the fluid supply (galley water supply 40) installed external to the aircraft brewing apparatus (the water supply 

Claim 13: Miller in view of Svensson teaches the system of Claim 10.  Miller fails to teach wherein the at least one of the monitored subsystem or the monitored component configured to receive the fluid from the fluid supply via at least one flow measurement device, the at least one flow measurement device configured to generate and transmit data.
	However, Svensson teaches measurement of a flow volume through the monitored section 110 in order to determine a suitable reference value [0019], [0039], [0073]. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the system and method of Svensson including flow volume measurements with the device of Miller in order to monitor the buildup using a pressure differential. 

Claim 14. Miller in view of Svensson teaches the system of claim 13.  Miller fails to teach wherein the at least one controller configured to receive data transmitted by the at least one flow measurement device.
	Svensson teaches that the volume flow sensors [0073] provide data to determine a reference pressure difference which is ultimately compared to measured pressure difference [0071]-[0073], claim 1, 7).  Therefore, while not explicitly stated that the controller is configured to receive the flow volume measurements, the flow volume is measured and the measurements used in determining whether or not there is build-up/restriction.  Therefore, it is understood that the measurements are processed by a controller/computer and used in the overall comparison and determination by the controller 160. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the invention of Miller with that of Svensson including flow volume measurements in order to use a pressure differential measurement to determine fouling of the beverage maker.

Claims 2-3 are rejected under 35 U.S.C. 103 as being anticipated by Miller in view of Svensson further in view of Cingolani et al. (US20210106168 herein after “Cingolani”)

Claim 2: Miller in view of Svensson teaches the system of Claim 1.  Miller in view of Svensson fails to teach the timeline indicating one or more predictive maintenance intervals of the at least one of the monitored subsystem or the monitored component.
	However, Cingolani teaches the well-known concept of predictive maintenance in identifying failures and/or anomalies while they are minor [0045].  This allows the use of gathered data, algorithms, and predictive models to maintain equipment in safe and working order and preventing further damage.  Cingolani teaches gathering of data from temperature or humidity sensors (claim 10, [0049]-[0051]).  Therefore, gathering data over time and creating a trend/timeline will allow for the anticipation of when the threshold may be reached and notification to a user.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to implement predictive maintenance, as taught by Cingolani, with the timeline of Svensson in order to determine and indicate an anticipated maintenance time when a non-critical threshold has been reached, while maintaining a critical threshold, as taught by Svensson.  

Claim 3: Miller in view of Svensson further in view of Cingolani teaches the system of Claim 2.  Miller teaches the at least one controller configured to: alert a user of the timeline including the one or more predictive maintenance intervals of the at least one of the monitored subsystem or the monitored component (specifically, Miller teaches wherein the controller might cause a service warning LED on the assembly’s control panel to illuminate or, alternatively, shut down the unit until it can be serviced [0060]. 
	 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to monitor a coffee/beverage system, as taught by Miller and Svensson, with the predictive maintenance of Cingolani, and alert a user when the device may become unsafe or of a present unsafe status in order to ensure user safety and prevent injury.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Cingolani: Miller teaches system for detecting limescale buildup in an aircraft brewing apparatus (coffee maker assembly 5 suitable for aircraft [0030]), comprising: 
	at least one of a monitored subsystem (the subsystem being the coil 33, heating element 35, rail 25) or a monitored component (flow coil 33) of the aircraft brewing apparatus; 
	at least one sensor device (three temperature sensors in the vicinity of the flow coil 33 [0058]) configured to generate and transmit temperature data for an amount of limescale buildup in the at least one of the monitored subsystem or the monitored component ([0060] [A]n unusually high temperature difference between the mid-coil heater sheath temperature sensor (located on the exterior of the flow coil near the mid-point of the flow path) and the flow coil outlet water temperature sensor may indicate an accumulation of heat-insulating calcium scale or a similar problem in the flow coil. In this case, the controller might cause a service warning LED on the assembly's control panel to illuminate. In some circumstances the controller might also shut down the unit until it can be serviced.); and
	at least one controller (controller 63, [0045]-[0046], [0059]-[0060]) coupled to the at least one sensor device.
	 Miller fails to teach the at least one controller configured to: 
	receive the heating temperature differential data for the at least one of the monitored subsystem or the monitored component; generate a trend based on the received heating temperature differential data and at least one of heating temperature differential historical data of the at least one of the monitored subsystem or the monitored component or a baseline heating temperature differential of the at least one of the monitored subsystem or the monitored component; 
	compare the trend to at least one heating temperature differential threshold value; and 
	generate a timeline for limescale buildup maintenance of the at least one of the monitored subsystem or the monitored component based on the comparison of the trend to the at least one heating temperature differential threshold value, the at least one of the monitored subsystem or the monitored component being maintainable based on the generated timeline.
	However, it is understood that the temperature along the coil is measured at three locations ([0052] A flow coil inlet water temperature sensor (shown connected to pin number 19 of the multi-pin connector 67 in FIG. 6) measures the temperature of the as yet unheated water flowing into the upstream side of the flow coil. A second, mid-flow coil temperature sensor (shown connected to pin number 18) measures the temperature of the heater coil or sheath at a point near the mid-point of the water's flow path through the coil. Finally, a third, flow coil outlet water temperature sensor (shown connected to pin number 17) measures the temperature of the heated water leaving the downstream side of the flow coil.)  There is a comparison made among the measured temperatures ( [0060] an unusually high temperature difference between the mid-coil heater sheath temperature sensor (located on the exterior of the flow coil near the mid-point of the flow path) and the flow coil outlet water temperature sensor may indicate an accumulation of heat-insulating calcium scale or a similar problem in the flow coil.) which must be compared to a standard or threshold to determine that it is “unusually high” and thus trigger a service LED or shut down the unit entirely. 
	Cingolani teaches the well-known concept of predictive maintenance in identifying failures and/or anomalies while they are minor [0045].  This allows the use of gathered data, algorithms, and predictive models to maintain equipment in safe and working order and preventing further damage.  Cingolani teaches gathering of data from temperature or humidity sensors (claim 10, [0049]-[0051]) which would indicate a trend in order to predict (i.e. trending towards a threshold at a particular rate).  Therefore, gathering data over time and creating a trend/timeline will allow for the anticipation of when the threshold may be reached and notification to a user.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to implement predictive maintenance, as taught by Cingolani, with the device and temperature measurements of Miller in order to determine and indicate an anticipated maintenance time when a non-critical threshold has been reached.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gururaja Rao et al. (US20210095867; teaches predictive maintenance for a water heating system such as beverage maker), Moughton (WO2013057506 teaches the use of temperature sensors to reduce the effects of lime-scale buildup). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583.  The examiner can normally be reached on M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        7/14/21

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861